Citation Nr: 0711273	
Decision Date: 04/16/07    Archive Date: 05/01/07

DOCKET NO.  04-13 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for bilateral carpal tunnel 
syndrome.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The veteran apparently served on active duty for training 
from May 1969 to August 1969, and full time with the Army 
National Guard from November 1982 to March 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in Washington, D.C. in April 
2005.  The transcript of that hearing is of record.

This matter was remanded in September 2005 for further 
development.  A review of the record shows that the RO has 
complied with all remand instructions.  Stegall v. West, 11 
Vet. App. 268 (1998).


FINDINGS OF FACT

1.  All evidence necessary to decide the claim addressed in 
this decision has been obtained; the RO has notified the 
veteran of the evidence needed to substantiate his claim and 
obtained all relevant evidence designated by the veteran.

2.  The veteran has been diagnosed with bilateral carpal 
tunnel syndrome.

3.  The veteran's in-service occupational duties required 
repetitive typing; the competent medical evidence of record 
indicates that the long standing use of the typewriter in 
service would be consistent with the diagnosis of bilateral 
carpal tunnel syndrome.




CONCLUSION OF LAW

As the evidence falls at least in relative equipoise, the 
benefit of the doubt being received by the veteran, service 
connection for bilateral carpal tunnel syndrome is warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented, in 
part, at 38 C.F.R § 3.159, amended VA's duties to notify and 
to assist a claimant in developing information and evidence 
necessary to substantiate a claim.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate the claim, which information and evidence 
that VA will seek to provide, and which information and 
evidence the claimant is expected to provide.  And under 38 
C.F.R. § 3.159, VA must request that the claimant provide any 
evidence in the claimant's possession that pertains to a 
claim.

During the pendency of this appeal, in March 2006, the United 
States Court of Appeals for Veterans Claims issued a decision 
in the consolidated appeal of Dingess/Hartman v. Nicholson, 
Nos. 01-1917 and 02-1506 (U.S. Vet. App. Mar. 3, 2006), 
holding that the VCAA notice requirements must also include a 
provision pertaining to the rating of the disability and the 
effective date of the award.  

To the extent that the claim for service connection for 
bilateral carpal tunnel syndrome is resolved in the veteran's 
favor, VCAA compliance as to the duty to notify and to assist 
is moot.

Factual Background

The veteran contends that he is entitled to service 
connection for carpal tunnel syndrome which he alleges was 
caused by repetitive typing from his military job as a 
recruiter.  He specifically claims to have typed 
approximately 30 to 35 enlistment contracts on a monthly 
basis for over 22 years.  The veteran described the contracts 
as 8 to 10 pages in length, with 7 copies per page.  He has 
also stated that in addition to the enlistment contracts, his 
duties included typing of other documents such as 
correspondence.  

The veteran reported that he first developed symptoms related 
to bilateral carpal tunnel syndrome in 1996.  He stated that 
at the time, he complained to his health care providers of 
shooting pains going up his right arm, as well as numbness.  
He claimed that his complaints were consistently dismissed as 
inconsequential.  The service medical records are negative 
for any complaints, history or symptoms attributable to 
carpal tunnel syndrome.  

The veteran testified that, following service discharge in 
1997, he did not work in any capacity.  He also reported that 
he received all his medical treatment for carpal-tunnel 
syndrome at the VA Clinic in Rochester, New York. 

Post-service medical records, to include the clinical reports 
from the VA Clinic in Rochester, New York, are negative for a 
diagnosis or treatment for carpal tunnel syndrome.  

In a witness statement dated in May 2006, M.M., a former 
comrade of the veteran who served with him from November 1982 
to October 1993, stated that the veteran typed his own 
enlistment contracts, as well as those of four other 
recruiters.  M.M. related that the veteran began experiencing 
symptoms of numbness in his right hand in May 1985.  He 
confirmed that the veteran sought medical treatment, but his 
complaints were dismissed by the health care providers.  

Pursuant to the September 2005 Board remand, the veteran 
underwent a VA neurological examination in September 2006.  
Following a review of the veteran's claims file and an 
examination of the veteran, to include EMG and nerve 
conduction studies, the examiner diagnosed bilateral carpal 
tunnel syndrome.  In an addendum prepared in October 2006, 
the examiner noted that patients with long standing mechanism 
with using the typewriter were at a high risk of developing 
carpal tunnel syndrome.  Accordingly, she opined that it was 
at least as likely as not that the veteran's carpal tunnel 
syndrome was related to service and to his occupation therein 
as a recruiter.  

Law & Regulations

For service connection to be awarded, there must be: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay evidence of an in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in- 
service disease or injury and the present disease or injury.  
Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006); accord 
Disabled Am. Veterans v. Sec'y of Veterans Affairs, 419 F.3d 
1317, 1318 (Fed. Cir. 2005); Shedden v. Principi, 381 F.3d 
1163, 1166-67 (Fed. Cir. 2004).  If the veteran fails to 
demonstrate any one element, denial of service connection 
will result.  Disabled Am. Veterans, supra; Coburn, supra.

With respect to the "current disability" prong, "[i]n the 
absence of proof of a present disability there can be no 
valid claim" of service connection.  Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992); Caluza v. Brown, 7 Vet. App. 498, 
505 (1995) (recognizing that "[a] service-connection claim 
must be accompanied by evidence which establishes that the 
claimant currently has the claimed disability"); see also 
Chelte v. Brown, 10 Vet. App. 268, 271, 272 (1997) (holding 
that the veteran's claim was not well grounded when the 
evidence "establishe[d] only that the veteran had a 
[disability] in the past, not that he has a current 
disability").

Turning to the second, "incurrence in or aggravation by 
service" prong, "[s]ervice connection for VA disability 
compensation . . . will be awarded to a veteran who served on 
active duty during a period of war . . . for any disease or 
injury that was incurred in or aggravated by" such service.  
Caluza, 7 Vet. App. at 505.  VA may grant service connection, 
despite a diagnosis after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
veteran incurred the disease during service.  See 38 C.F.R. § 
3.303(d); accord Caluza, supra ("When a disease is first 
diagnosed after service, service connection may nevertheless 
be established by evidence demonstrating that the disease was 
in fact 'incurred' during the veteran's service, or by 
evidence that a presumption period applied").

With respect to the third, "nexus" prong, the veteran must 
demonstrate through medical evidence that "a causal 
relationship" exists between the present disability and an 
in-service event.  Shedden, 381 F.3d at 1167.  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence must demonstrate that 
the claim is plausible.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Mere lay assertions of medical status do 
not constitute competent medical evidence.  Moray v. Brown, 5 
Vet. App. 211, 214 (1993) ("lay persons are not competent to 
offer medical opinions").  Alternatively, a veteran can 
establish a nexus between service and the current disability 
by offering medical or lay evidence of continuity of 
symptomatology and medical evidence of a nexus between the 
present disability and the symptomatology.  See Voerth v. 
West, 13 Vet. App. 117, 120 (1999); Savage v. Gober, 10 Vet. 
App. 488, 495 (1997).

A veteran will receive the benefit of the doubt when an 
approximate balance of positive and negative evidence exists.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  Thus, when a veteran 
seeks benefits and the evidence is in relative equipoise, the 
veteran prevails.  Wells v. Principi, 18 Vet. App. 33, 36 
(2004); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  A 
claim will be denied only if a preponderance of the evidence 
is against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 
519-20 (1996).

Analysis

The Board determines that the evidence of record shows that 
the veteran currently has bilateral carpal tunnel syndrome, 
as demonstrated by the VA examination report of September 
2006.  

As for whether the veteran incurred bilateral carpal tunnel 
syndrome during service and whether a causal link connects 
his current disability and his in-service occupational duties 
as a recruiter, the Board determines that the evidence of 
record falls at least in relative equipoise, in which case, 
the veteran prevails.  While the Board acknowledges that the 
veteran's service medical records do not indicate that he 
received treatment for a carpal tunnel syndrome during 
service, and a diagnosis of carpal tunnel syndrome was first 
documented in the September 2006 VA examination report, which 
would weigh against his claim, the only competent medical 
opinion of record etiologically links the veteran's bilateral 
carpal tunnel syndrome to service.  In the October 2006 
addendum report, the VA examiner concluded that it was at 
least as likely as not that the veteran's bilateral carpal 
tunnel syndrome was related to service and his occupation 
therein.  The VA examiner reasoned that that patients with 
long standing mechanism with using the typewriter were at a 
high risk of developing carpal tunnel syndrome.  There is no 
competent evidence that contradicts this opinion.  
Additionally, the evidence of record, to include the witness 
statement from M.M., corroborates the veteran's account of 
repetitive typing as part of his in-service occupational 
duties.  Finally, the Board notes that the veteran has not 
worked in any capacity since discharge from service.  

In the instant case, the Board determines that the evidence 
of record weighing both in favor of and against the veteran's 
claim, falls in relative equipoise, in which case, the 
veteran will receive the benefit of the doubt.  Although the 
Board finds questionable the fact that the service and post-
service medical treatment records are negative for any 
findings attributable to carpal tunnel syndrome, the opinion 
of the VA examiner provided a current diagnosis of the 
disability and a nexus opinion linking said diagnosis to 
service.  To the extent that the veteran's medical treatment 
records do not contain a diagnosis, treatment or 
symptomatology related to bilateral carpal tunnel syndrome, 
the Board determines that this unfavorable evidence is 
equally balanced by the VA Examiner's favorable conclusion.  
In such a case, as noted above, the evidence of record falls 
at least in relative equipoise, and therefore, the veteran 
will receive the benefit of the doubt in his favor.


ORDER

Service connection for bilateral carpal tunnel syndrome is 
granted.


____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


